UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2124


KAREEM ASHE,

                  Plaintiff – Appellant,

             v.

GIANT OF MARYLAND, LLC,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cv-01293-AW)


Submitted:    March 16, 2009                 Decided:   March 30, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kareem Ashe, Appellant Pro Se.    Edward Ross Levin, Henry Adam
Platt, SAUL EWING, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kareem    Ashe       appeals       the     district     court’s     orders

dismissing his claims of employment discrimination and granting

summary judgment to Appellee.                 We have reviewed the record and

find    no   reversible       error.      Accordingly,          we    affirm    for    the

reasons      stated    by    the    district       court.       Ashe    v.     Giant    of

Maryland, LLC, No. 8:06-cv-01293-AW (D. Md. July 17, 2007; Sept.

22, 2008).      We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented     in    the     materials

before    the   court       and    argument      would    not   aid    the   decisional

process.

                                                                                AFFIRMED




                                             2